OPINION OF THE COURT BY
L. A. DICKEY, ESQ.
This case was tried before the Circuit Court of the Second Circuit, jury waived, at the June Term, A. D. 1898.
Sec. 1138 Civil Code (Sec. 1253 Civil Laws) provides that “In such case the Court shall hear and decide the cause, both as to the facts and the law, and its decision shall be rendered in writing.” In this case there was no written decision as required by the statute but it appears from the bill of exceptions that an oral decision was made to which exception was taken. Such oral decision is void as it does not comply with the statute supra, and there was accordingly no final decision to which exceptions might have been taken.
J. M. Kanealma for plaintiff.
W. A. Eenshall, Chas. GreigMon and A. N. Kepoilcai for defendant.
The only other exception in this case is one to a ruling of the trial judge overruling defendant’s motion for a non-suit. Since it is always possible that a final judgment be rendered in favor of a defendant though a motion for non-suit be denied, it is unnecessary and inexpedient that this Court consider such an exception before the close of the case in the lower court.
This case is ordered remanded to the Circuit Court of the Second Circuit, in order that it may render a decision in writing on the facts and the law in accordance with Sec. 1138 of the Civil Code, without prejudice to the right of either plaintiff or defendant to take proper exceptions to such decision when rendered.